Citation Nr: 1223689	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to the service-connected bilateral pes planus disability.

2.  Entitlement to a rating higher than 10 percent for the service-connected pes planus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied the claims identified on the title page.

In July 2010 the Veteran testified in a hearing at the RO ("Travel Board" hearing) before a Veterans Law Judge; a transcript of his testimony is of record.  In March 2011 the Veterans Law Judge who presided at that hearing remanded the issues on appeal to the Originating Agency for further development.

While the case was in Remand status the Veterans Law Judge who had presided at the Travel Board hearing in July 2010 retired.  The Veteran was advised of his entitlement to another hearing before a currently-active Member of the Board, or his alternative entitlement to have the Board adjudicate his appeal based on the existing record.  In June 2012 the Veteran advised the Board that he wants another Travel Board hearing before a currently-active Veterans Law Judge.  

The appeal is accordingly REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.





REMAND

As noted in the Introduction, the Veteran has notified the Board that he wants another Travel Board hearing before a currently-active Member of the Board.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

The RO should schedule the appellant for the desired Travel Board hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


